NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                        JUL 23 2020
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

PETER T. HARRELL,                               No.    19-17116

                Plaintiff-Appellant,            D.C. No. 2:19-cv-00031-KJM-AC

 v.
                                                MEMORANDUM*
CLINT DINGMAN; et al.,

                Defendants-Appellees.

                   Appeal from the United States District Court
                      for the Eastern District of California
                   Kimberly J. Mueller, District Judge, Presiding

                             Submitted July 14, 2020**

Before:      CANBY, FRIEDLAND, and R. NELSON, Circuit Judges.

      Peter T. Harrell appeals pro se from the district court’s judgment dismissing

his 42 U.S.C. § 1983 action alleging federal and state law claims. We have

jurisdiction under 28 U.S.C. § 1291. We review for an abuse of discretion a

dismissal for failure to comply with Federal Rule of Civil Procedure 8. McHenry



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
v. Renne, 84 F.3d 1172, 1177 (9th Cir. 1996). We affirm.

      The district court did not abuse its discretion by dismissing Harrell’s action

with prejudice because Harrell failed to comply with Rule 8’s requirement of a

short and plain statement of the claims, despite multiple warnings and

opportunities to do so. See Fed. R. Civ. P. 8(a)(2); McHenry v. Renne, 84 F.3d at

1177 (district court did not abuse discretion in dismissing with prejudice on the

basis of Rule 8, where the complaint was “argumentative, prolix, replete with

redundancy, and largely irrelevant”); Nevijel v. N. Coast Life Ins. Co., 651 F.2d

671, 674 (9th Cir. 1981) (dismissal under Rule 8 was proper where the complaint

was “verbose, confusing and conclusory”).

      The district court did not abuse its discretion by denying Harrell leave to

amend a third time because he failed to comply with the district court’s previous

orders. See Gordon v. City of Oakland, 627 F.3d 1092, 1094 (9th Cir. 2010)

(setting forth standard of review and explaining that leave to amend may be denied

if amendment would be futile); Sisseton-Wahpeton Sioux Tribe v. United States, 90

F.3d 351, 355 (9th Cir. 1996) (“The district court’s discretion to deny leave to

amend is particularly broad where plaintiff has previously amended the

complaint.” (citation and internal quotation marks omitted)).




                                          2                                   19-17116
       We reject as without merit Harrell’s contention that his due process rights

were violated by the magistrate judge’s decision to vacate a portion of a previous

order without prior notice or that the district court erred by failing to rule on his

request for an intra-district transfer.

       AFFIRMED.




                                            3                                     19-17116